IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
SHAWN RUPE,

             Appellant,

 v.                                                 Case No. 5D16-3519

STATE OF FLORIDA,

           Appellee.
________________________________/

Opinion filed June 1, 2018

Appeal from the Circuit Court
for Volusia County,
Leah R. Case, Judge.

J. Rafael Rodriguez, of Law Offices of J.
Rafael Rodriguez, Miami, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kellie A. Nielan, Assistant
Attorney General, Daytona Beach, for
Appellee.

PER CURIAM.

      Appellant challenges his convictions for first-degree premeditated and felony

murder and robbery with a deadly weapon. We agree that the robbery conviction cannot

be sustained under our standard of review and accordingly reverse the judgment and

concurrent life sentence on that charge. We affirm the judgment and sentence on the

first-degree premeditated murder conviction.

      AFFIRMED IN PART; REVERSED IN PART.
TORPY, EVANDER and WALLIS, JJ., concur.




                                    2